HOUCK, J.
As we view the case, the judgment is void and of no effect, as there is nothing in fact or law upon which said alleged judgment can stand, since the repealing of the ordinance in question. Courts speak through their journals, and when the questioned judgment was jour-nalized it concerned the determination of an issue that at that time did not exist. Hence, the so-called judgment is void and of no binding effect as to the parties thereto.
The following cases, while not directly in *702point, throw some light upon the question before us:
Coe v. Erb et al, 59 O. S., 259.
Ind. Co. v. Mussolli, 102 O. S. 10.
Cox v. Cox, 108 O. S., 474.
Rubber Co. v. Realty Co., 109 O. S., 294.
In Re Fenwick, 110 O. S., 357.
The finding of this court is that the judgment be and is hereby set aside and held for naught. Costs taxed against the defendants.
(Shields, J. ,and Lemert, J., concur.)